Title: To George Washington from William Livingston, 16 July 1778
From: Livingston, William
To: Washington, George


          
            Dear Sir
            Morris Town [N.J.] 16 July 1778
          
          I did myself the honour this morning to acquaint your Excellency that I had been
            yesterday to the Southward to forward pilots to the hook to conduct the fleet under the
            Command of his Excellency Count d’Estaing to New York—As
            each ship ought at least to have one, I am persuaded that it will conduce to the Service
            to secure some to the Northward least we should be disappointed in the requisite
            Complement in these parts—I therefore take the Liberty to mention to your Excellency the
            names of some that have been recommended to me at Peaks kill & Kings ferry, to
            wit Capt. William Dobbs Dennis McQuire Isaac Symondson—Peeks kill William Sloo—Kings
              ferry Their political characters (a matter of the last
            Importance,) I know not—I have the honour to be with the highest Esteem Dr Sir your
            Excellencys most humble Servt
          
            Wil: Livingston
          
          
        